Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, Florida August 24, 2010 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, August 24, 2010Dycom Industries, Inc. (NYSE: DY) announced today its results for the fourth quarter ended July 31, 2010.Dycom utilizes a 52/53 week fiscal year ending on the last Saturday in July; as a result, the fourth quarter of fiscal 2010 contained 14 weeks compared to 13 weeks in the fourth quarter of fiscal 2009. The
